Citation Nr: 1748884	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to ratings in excess of 10 percent prior to July 18, 2016 and in excess of 30 percent thereafter for right knee arthritis with limited extension.

3. Entitlement to a rating in excess of 20 percent for residuals of right knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board previously considered and remanded these issues and others in June 2016.  

The issues of entitlement to service connection for depression, back, right foot, and right hip disabilities and total disability based on individual unemployability were granted on remand, which constituted full grants of the benefits sought on appeal.  Therefore, the Board will not address them here.  See Grantham v. Brown, 114 F.3d 1156 (1997) (ratings and effective dates are downstream issues, which must be separately appealed). 


FINDINGS OF FACT

1. The weight of the evidence is against finding hypertension incurrence in service or diagnosis within a year of separation.

2. Prior to July 18, 2016, the evidence shows extension limited to 10 degrees and flexion to 66 degrees; thereafter, the evidence shows extension to 20 degrees and flexion to 85 degrees.

3. Beginning October 22, 2012, the evidence shows valgus deformity with weakness and insecurity in weight-bearing.

4. From July 17, 2009 to July 18, 2016, the evidence shows mild instability symptoms but not moderate or severe symptoms.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for ratings in excess of those assigned for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5010-5260, 5261 (2016).

3. The criteria for a 10 percent rating for valgus deformity of the right knee have been met beginning October 22, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5263 (2016).

4. The criteria for a 10 percent rating, but not higher, for right knee instability have been met from July 17, 2009 to July 18, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran notice letters in April and October 2008, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting his in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations and medical opinions for the Veteran's claims in December 2008 and July 2016.  The AOJ substantially complied with the Board's remand directives by obtaining records from the Social Security Administration and providing a new VA examination for the knee disability.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will proceed to the merits of the claims.

II. Service connection

The Veteran contends that his current hypertension is related to his service.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose or determine the cause of complex cardiovascular diseases as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Board has reviewed the record and finds that the criteria for service connection for hypertension have not been met.  See 38 C.F.R. § 3.303.

The evidence shows hypertension during the appeal period.  Current VA treatment records show diagnosis of and treatment for hypertension.  The evidence does not show hypertension in service or within a year of separation.  For VA disability purposes, hypertension is demonstrated by readings taken two or more times on at least three different days where diastolic pressure is 90mm or greater.  38 C.F.R. § 4.104, DC 7101.  Service treatment records do not show blood pressure readings with diastolic pressure of at least 90mm.  The Veteran has not reported being diagnosed with hypertension in service.  A private treatment record from March 1992 indicates the Veteran's blood pressure was being monitored and on that day it was 120/96.  A February 1995 treatment record shows the assessment of high blood pressure.  The diagnosis of hypertension first appears in the record in December 1995 private treatment. 

The weight of the evidence is against service-connection for hypertension.  While hypertension is considered a chronic disease under 38 C.F.R. § 3.309, there is no evidence of hypertension within a year of the Veteran's separation upon which to base a finding under the presumption from 3.307(a)(3).  Therefore, such theories of entitlement are not for application.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307; 3.309.  Instead, the preponderance of the evidence shows that the Veteran developed hypertension in the 1990s, over ten years after service.  Service connection for hypertension cannot be established without evidence of an in-service incurrence.  See 38 C.F.R. §§ 3.102, 3.303.

II. Rating analysis

The Veteran contends that his knee disability is more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  Such competent reports will be considered, in conjunction with other relevant medical and lay evidence, in adjudicating the disabilities on appeal.

For disabilities based on limitation of motion, VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (stating that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements"); 38 C.F.R. § 4.59. 

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5263 assigns a single 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.

A claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

The Veteran is in receipt of a 20 percent rating for residuals of medial meniscectomy under Diagnostic Code 5258.  Twenty percent is the sole, highest rating under that code section.  38 C.F.R. § 4.71a.  Therefore, the Board's analysis will focus on other potentially relevant diagnostic codes.  The right knee disability has also been rated 10 percent for limitation of extension prior to July 18, 2016 and 30 percent thereafter under Diagnostic Code 5003-5261.  

Based on the record, the Board finds that the criteria for ratings in excess of 10 percent and 30 percent for right knee limitation of motion have not been met.  See 38 C.F.R. § 4.71a, DC 5003-5261.  However, the criteria for a separate 10 percent rating for valgus deformity have been met beginning October 22, 2012.  See 38 C.F.R. § 4.71a, DC 5263.  Additionally, the criteria for a separate rating for instability have also been met from July 17, 2009 to July 18, 2016.  See 38 C.F.R. § 4.71a, DC 5257.  

Turning to the pertinent evidence, the Veteran reported locking of the right knee in May 2008 correspondence.  His friend, R.N. wrote that he walked with a cane, wore a brace, and had pain in the right knee.  Statements and treatment records dated in 2008 continue to show pain and swelling in the right knee.  The December 2008 examiner recorded pain, swelling, use of a brace and cane, inability to drive long distances, no history of incapacitating episodes, and no flare-ups.  The Veteran had a right leg limp, effusion, tenderness, atrophy of right quadriceps muscle, and active and painful motion of zero to 71 degrees of flexion and extension to five degrees.  There was additional functional loss of five degrees due to pain, weakness, and lack of endurance after repetitive use.  A July 2009 treatment record shows significant right knee discomfort, full extension, 120 degrees of flexion, 2+ positive drawer sign, medial and lateral ligaments intact but looser than on the left side, and moderate grinding of the patella.  In his March 2010 Form 9, the Veteran wrote that he had episodes of locking and was not able to move for periods of five minutes or more at times.

An October 2012 provider noted pain, full extension, flexion to 110 degrees, drawer sign as +2, positive Lachman's testing, intact collateral ligaments, and moderate valgus.  An October 2015 treatment record shows pain, swelling, and large effusion.  A May 2016 record describes right knee degenerative joint disease as severe.  During the July 2016 examination, the Veteran reported pain, swelling, limited motion, use of a hinged brace, and flare-ups in the form of increased pain with prolonged standing, walking, driving, and use of stairs.  The examiner recorded flexion from zero to 85, extension from 140 to 20, pain exhibited on flexion and extension, pain on weight-bearing, moderate tenderness along the joint lines and posterior knee, crepitus, no additional functional loss or reduced motion after three repetitions.  The examiner noted other functional impairment in the form of swelling, disturbance of locomotion (walking), interference with standing, and limitations in driving and use of stairs.  The Veteran's strength was four out of five with muscle atrophy evidence by the right leg two centimeters smaller than left side. The examiner found no ankylosis, no recurrent subluxation, no lateral instability, normal stability testing, recurrent effusion with standing and walking, a 10 degree valgus, right antalgic gait, regular use of a brace and cane, and meniscal tear with residual symptoms of pain, swelling, and limited motion.    

As demonstrated by the above, prior to July 18, 2016, the Veteran was continuously recorded with flexion to 71 degrees or greater and extension to five degrees or zero.  After subtracting the additional five degrees of impairment on repetitive use, noted in the 2008 examination, he had flexion to 66 degrees and extension to 10 degrees.  Sixty-six degrees of flexion does not satisfy the criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5260.  He was awarded 10 percent disability for extension limited to 10 degrees after repeated use.  This 10 percent rating considers and compensates the functional impairment from pain, weakness, and lack of endurance pursuant to DeLuca, 8 Vet. App. at 202.  While the Veteran had limitation of flexion and extension, duplicate ratings are only appropriate for compensable levels of limitation.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Here, limitation of flexion was non-compensable.  A rating in excess of 10 percent is not appropriate because the Veteran had actual motion beyond 30 degrees of flexion and 15 degrees of extension required for 20 percent ratings.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5260, 5261.

Beginning July 18, 2016, the evidence shows extension limited to 20 degrees and flexion to 85 degrees.  Eighty-five degrees of flexion is non-compensable under Diagnostic Code 5260 and therefore could not warrant a separate rating.  See 38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  The examiner noted that pain was exhibited on range of motion.  The effects of pain and functional impairment were considered.  A 40 percent or higher rating for extension requires limitation to 30 or 45 degrees.  The Veteran did have motion limited to such an extent.  A rating in excess of 30 percent for limitation of extension is not appropriate.  See 38 C.F.R. § 4.71a, DC 5261.  The Board notes that neither examiner provided measurements for the left knee.  Treatment records show the left knee was also disabled, so measurements would not offer a "normal" range of motion for comparison.  

Regarding flare-ups, the Veteran was afforded an opportunity to describe the nature of his symptoms and did so by stating he experienced increased pain with prolonged standing, walking, driving, and use of stairs.  He did not provide evidence to indicate any degree of additional limited motion when specifically asked in the 2016 examination.  In March 2010, the Veteran wrote that episodes of locking prevented him from moving for periods of five minutes or more, but he did not identify limitation of motion.  The 2016 examiner explained he would be unable to describe the effects of pain, weakness, fatigability, or incoordination with flare-ups because the Veteran was not examined during those instances.  The Board notes that in certain circumstances, remand for additional information on flare-ups could be appropriate to aid the examiner in rendering an opinion.  Here, however, the Veteran described his flare-ups as causing increased pain; he did not describe additional limitation of motion.  Therefore, remand for a medical opinion would not provide probative value to the appeal as the Veteran has not identified decreased motion as a symptom. While flare-ups have been considered, they do not evidence a greater degree of limitation to satisfy the criteria for higher ratings.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5260, 5261.

Beginning October 22, 2012, the evidence shows the Veteran had valgus deformity/genu recurvatum.  The October 2012 treating provider noted moderate valgus.  The July 2016 examiner also indicated that the Veteran had 10 degrees valgus on standing and walked with a right antalgic gait.  The June 2017 medical opinion continued to discuss the right antalgic gait and 10 degrees of valgus.  The Veteran had weakness as four out of five, muscle atrophy in the right quadriceps, and two-centimeter smaller circumference than the left leg.  He used a knee brace and walked with a cane to have a more secure gait.  The gait changes and weakness were objectively demonstrated.  Therefore, a separate 10 percent rating under Diagnostic Code 5263 is appropriate beginning October 22, 2012 when the valgus deformity was first evidenced in the record.   

Additionally, the evidence supports a separate rating for mild instability symptoms from July 17, 2009 to July 18, 2016.  A July 2009 treatment record notes 2+ positive drawer sign and that the medial and lateral ligaments intact but looser than the other side.  The October 2012 provider recorded 2+ drawer sign and positive Lachman's test but collateral ligaments intact.  The Board finds that he had mild instability, and a ten percent rating is appropriate.  See 38 C.F.R. § 4.71, DC 5257.  The weight of the evidence is against finding moderate or severe instability.  There is no evidence of torn or compromised ligaments, aside from the meniscus.  The Veteran also did not report falls or other symptoms suggestive of a more severe disability picture.  There is no objective evidence of lateral instability before July 17, 2009 or in the July 18, 2016 examination.  The symptoms and associated impairment from locking, pain, effusion, weakness, and insecurity are compensated by the 20 percent rating under Diagnostic Code 5258 and 10 percent rating under Diagnostic Code 5263.  Use of a brace and cane, before and after this time period, are implicated by these symptoms.  Assigning separate ratings for the same symptoms under Diagnostic Code 5257 would constitute pyramiding.  See 38 C.F.R. § 4.14.  As such, a rating in excess of 10 percent or outside this time period for instability is not warranted.  See 38 C.F.R. § 4.71a, DC 5257. 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knees during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or impairment of the tibia or fibula per the examination reports.  The knee symptoms were generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

					
				  		(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.

Ratings in excess of 10 percent prior to July 18, 2016 and 30 percent thereafter for right knee limitation of motion are denied.

A 10 percent rating for right knee valgus deformity is granted.

A 10 percent rating from July 17, 2009 to July 18, 2016, but not higher, for right knee instability is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


